PROFESSIONS AND OCCUPATIONS When a school district erects an educational building and the costs of such building exceed the sum of Forty Thousand Dollars ($40,000.00) and the district has an engineer in attendance, the district is not required under the provisions of House Bill #1747 to employ an architect, since under the provisions of said House Bill #1747 and 59 O.S. 475.2 [59-475.2] (1971), the services of either a licensed architect or a registered engineer would suffice.  The Attorney General is in receipt of your request for an opinion, wherein you ask the following question: "If a school district erects a metal building, costing in excess of $40,000 and has an engineer in attendance, are they required by HB 1747 to employ an architect?" House Bill No. 1747 was enacted during the Second Regular Session, 36th Oklahoma Legislature, and amended 59 O.S. 45.3 [59-45.3] (1971), to read as follows: "(1) An architect shall be deemed to be a person whose profession and occupation shall consist (a) in originating and supplying well-designed and scientific data preliminary to, and in connection with, the planning, alteration and construction of a building or structure, together with the decorations and appurtenances thereto; (b) in the representation of clients in connection with contracts entered into between them and contractors and others; and (c) in the observation of the construction, alteration, and erection of buildings or other structures. For the purpose of 59 O.S. 45.1 [59-45.1] through 59 O.S. 45.24 [59-45.24] of this title the doing of each or any of the foregoing shall be deemed to constitute the practice of architecture; provided, that the term "practice of architecture" as defined in this section shall not be construed to include "professional engineering service" as defined by 59 O.S. 475.2 [59-475.2] of this title.  (2) A "building" for the purposes of 59 O.S. 45.1 [59-45.1] through 59 O.S. 45.24 [59-45.24] of this title, shall be deemed to be a structure consisting of a foundation, walls, roof, with or without other parts; provided, however, nothing in this act contained shall be held or construed to have any application to any building, or to the repairing or remodeling of any building, to be used for one family residential purposes, duplexes, or apartment houses not exceeding two (2) stories in height, to any warehouse, maintenance building, garage or storage building not exceeding two (2) stories in height and consisting of predesigned, fabricated parts, or to a Hotel, Lodge or Fraternal building not exceeding two (2) stories in height, or to any farm improvements, or industrial or commercial buildings not exceeding two (2) stories in height, nor to any school building where the reasonably estimated total cost for the construction, where structural changes are being made in remodeling or repairing of such school building does not exceed the sum of Forty Thousand Dollars ($40,000.00). A basement is not to be counted as a story for the purpose of counting stories of a building for height regulations. Provided, however, it shall be unlawful for any person other than an architect duly licensed as provided in 59 O.S. 45.1 [59-45.1] through 59 O.S. 45.24 [59-45.24] of this title to engage in the planning, designing and preparation of drawings and specifications for the alteration or construction of any building to be used as an armory, auditorium, assembly hall, convention hall, church, educational building, convent, dormitory, gymnasium, hospital, library, bonded warehouse, passenger station, power house, municipal building, county building, state building, federal building, radio or television station, stadium or theater where the reasonably estimated total cost for construction, remodeling or repairing of such building exceeds the sum of Forty Thousand Dollars ($40,000.00). However, nothing in this section shall be construed to limit the practice of professional engineering as provided in 59 O.S. 475.2 [59-475.2] of this title." The above amendment clearly defines the terms "architect", "building", and the practice of architecture. The amendment describes an architect as one whose profession and occupation includes originating and supplying well-designed and scientific data preliminary to and in connection with the planning, alteration and construction of a building, etc. It is further provided that doing each or any of the acts set forth in the description of an architect shall constitute the practice of architecture. The statute also defines the term "building" by excluding, for the purposes of the Act, certain types of structures where such structural changes are being made in remodeling or repairing, and the estimated total cost does not exceed the sum of Forty Thousand Dollars ($40,000.00). Likewise, it is clearly apparent that an educational building costing in excess of $40,000.00 is governed by the provisions of House Bill 1747. However, House Bill 1747 provides the following: "However, nothing in this section shall be construed to limit the practice of professional engineering as provided in 59 O.S. 475.2 [59-475.2] of this title." 59 O.S. 475.2 [59-475.2] (1971) defines the practice of engineering in part, as including: ". . . Such architectural work as is incidental to the practice of engineering . . ." Thus, the intent of the Legislature is plainly apparent. That is, to require the services of a licensed architect on certain specifically enumerated types of buildings, among which are school buildings wherein the reasonably estimated total cost of the building or the remodeling or repairing of same exceeds the sum of Forty Thousand Dollars ($40,000.00). The intent of the law is particularly emphasized by the provision that makes it unlawful for the first time for any person other than an architect duly licensed as provided in 59 O.S. 45.1 [59-45.1] through 59 O.S. 45.24 [59-45.24] of this title to engage in the planning, designing and preparation of drawings and specifications for the alteration or construction of certain enumerated buildings. Since House Bill 1747 provides that it shall not be construed as a limitation on the practice of professional engineering as provided in 59 O.S. 475.2 [59-475.2], and 59 O.S. 475.2 [59-475.2] defines the practice of engineering to include architectural work when performed incidental to the practice of engineering, your question, therefore, must be answered in the negative.  It is, therefore, the opinion of the Attorney General that your question is answered in the negative, and in the following manner: When a school district erects an educational building and the costs of such building exceed the sum of Forty Thousand Dollars ($40,000.00), and the district has an engineer in attendance, the district is not required under the provisions of House Bill 1747 to employ an architect, since under the provisions of said House Bill 1747 and 59 O.S. 475.2 [59-475.2] (1971), the services of either a licensed architect or a registered engineer would suffice.  (NATHAN J. GIGGER) (ksg) ** SEE: OPINION NO. 79-161 (1979) **